Filed 3/30/17 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2017 ND 62







State of North Dakota, 		Plaintiff and Appellee



v.



Charles William Russell, II, 		Defendant and Appellant







No. 20160310







Appeal from the District Court of McKenzie County, Northwest Judicial District, the Honorable Robin A. Schmidt, Judge.



AFFIRMED.



Per Curiam.



Stephenie L. Davis, McKenzie County Assistant State’s Attorney, 210 Fifth Street Northwest, Suite 550, Watford City, N.D. 58854, for plaintiff and appellee; submitted on brief.



Scott O. Diamond, 3523 45th Street South, Suite 100, Fargo, N.D. 58104, for defendant and appellant; submitted on brief.

State v. Russell

No. 20160310



Per Curiam.

[¶1]	Charles Russell appeals from criminal judgments entered after a jury found him guilty of possession of a controlled substance and possession of drug paraphernalia.  Russell argues his convictions should be reversed because the evidence was insufficient to sustain the jury’s verdicts.  We affirm under N.D.R.App.P. 35.1(a)(3).

[¶2]	Gerald W. VandeWalle, C.J.

Lisa Fair McEvers

Carol Ronning Kapsner

Jerod E. Tufte

Daniel J. Crothers